Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2017

                                     No. 04-17-00308-CR

                                  Gerald WASHINGTON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR1095
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice


       The notice of appeal in this appeal was filed on May 23, 2017, the clerk’s record was
filed on June 30, 2017, and the reporter’s record is due August 17, 2017. Appellant is
represented on appeal by appointed counsel from the office of the Bexar County Public
Defender. On July 20, 2017, appellant filed a pro se motion for appointment of counsel, in
which he complains his appointed attorney has not contacted him despite appellant’s attempts to
contact counsel. Because appellant is represented on appeal by counsel, we DENY the motion.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk